DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 26 March 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth claim objection(s) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth claim objection(s) have been withdrawn.  
Applicant’s arguments, filed with respect to the claim interpretation under 35 U.S.C. 112(f) and objections to the specification are acknowledged.  The changes to the specification are accepted as they merely rephrase previously existing phrases in the disclosure.
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth under 35 U.S.C. 112 have been withdrawn.   Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.
Applicant’s arguments with respect to the prior art rejection have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, below.  Examiner notes that further detail 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 17 have been amended to recite “the L-shaped positioning bracket and the L-shaped wall element being interconnected to form a rectangle at a front of the household refrigeration apparatus”, while also reciting “the positioning bracket being non-rectilinear”.  Accordingly, the “rectangle” appears to add new matter.  Claims 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 have been amended to recite “the L-shaped positioning bracket and the L-shaped wall element being interconnected to form a rectangle at a front of the household refrigeration apparatus”, while also reciting “the positioning bracket being non-rectilinear”.  It is unclear how a non-rectilinear bracket combines to form a rectangle.  It is believed alternative language would better reflect the disclosure which appears to show parallel sides and curved corners.  Claims 2-16 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “and a circumferentially closed frame is formed by the front edge and the positioning bracket”.  In view of the limitation added to claim 1 regarding the rectangle, it is unclear whether this frame is in addition to the rectangle or if it is a redundant presentation.  It is believed that it is a redundant presentation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In view of the amendment to claim 1, claim 2 appears to fail to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 2013/0263620: cited by Applicant).
Regarding claim 17, An et al. shows a household refrigeration apparatus, comprising: an ice maker (see at least paragraph [0057]) having a housing (see at least ice making chamber #70); the housing having a wall element, which has an L-shape in cross- section (see at least Figure 8, second ice making chamber case #120), the wall element including a first wall plate (see at least second vertical wall #124) and a second wall plate (see at least Figure 8, second horizontal wall #123), the first and second wall plates having respective inner walls which face a receiving space of the ice maker (see at least inner wall of second vertical wall #124 and inner wall of second horizontal wall #123 each of which faces the interior (receiving space) of the ice maker) and which together form the L-shape (see at least Figure 8, second ice making chamber case #120 has an L-shape), and the housing having a positioning bracket which has an L-shape in cross-section and which is separate from the wall element (see at least Figure 8, first ice making chamber case #110 which has an L-shape), the positioning bracket being non-rectilinear and having a first end (see at first vertical wall #114), which is non-destructively detachably connected to the first wall plate of the wall element (see at least paragraphs [0088]-[0090]; i.e. via the fitting protrusion(s) #121 and fitting hole(s) #112), and having a second end (see at least first front edge #115), which is non-destructively detachably connected to the second wall plate (see at least paragraphs [0088]-[0090]; i.e. via the fitting protrusion(s) #121 and fitting hole(s) #112); the L-shaped positioning bracket and the L-shaped wall element being interconnected to form a rectangle at a front of the household refrigeration apparatus (second ice making chamber case #120 and first ice making chamber case #110 combine to form a rectangular opening at the front of the refrigerator).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 2013/0263620: cited by Applicant) in view of Park (US 2010/0024463).
Regarding claim 1, An et al. discloses a household refrigeration apparatus, comprising: an ice maker (see at least paragraph [0057]) having a housing (see at least ice making chamber #70); the housing having a wall element, which has an L-shape in cross- section (see at least Figure 8, second ice making chamber case #120), the wall element including a first wall plate (see at least second vertical wall #124) and a second wall plate (see at least Figure 8, second 
An et al. does not disclose the positioning bracket including at least one lock integrally formed at the first end and at least one plug integrally formed at the second end for fastening the positioning bracket to the wall element.  
However, it is noted that there are only a finite number of options available for providing the fastening between components in a household refrigeration apparatus.  In this regard, it is noted that Park teaches another household refrigeration apparatus including  a positioning bracket for a housing in a household refrigerator (see at paragraph [0039]: junction #70/supporting rib #71), the positioning bracket including at least one lock integrally formed at a first end and at least one plug integrally formed at a second end for fastening the positioning bracket to a wall element (see at least paragraph [0039]: the first end has fastening projection (i.e. plug) #74 and the second end has latch (i.e. lock) #72, both integrally formed). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the positioning bracket of An et al. with the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefit of a tight, tremble resistant connection between components (see at least Park paragraph [0051]).  
Regarding claim 2, An et al further discloses wherein the positioning bracket has an L-shape (see at Figure 8, first ice making chamber case #110 has an L-shape).
Regarding claim 3, An et al. further discloses wherein the positioning bracket is integrally formed (see at least Figure 8, first ice making chamber case #110 is an integral formation).
Regarding claim 4, An et al. further discloses wherein the housing has a depth direction (inherent to housing), and the wall element comprises a front area viewed in depth direction (see at least Figure 8, adjacent second front edge #125), wherein the positioning bracket is arranged on the front area (see at least Figure 8, first ice making chamber case #110 is arranged at least in part on second front edge #125).
Regarding claim 5, An et al. further discloses wherein the front area comprises a front edge (see at least Figure 8, second front edge #125), and a circumferentially closed frame is formed by the front edge and the positioning bracket (see at least Figure 8, second front edge #125 and first front edge #115 couple together to create a circumferentially closed front frame in a rectangular shape).
Regarding claim 6, An et al. further discloses wherein the positioning bracket comprises a bracket leg (see at least Figure 8, first front edge #115), and at least one stiffening rib is formed at the bracket leg (see at least gasket contact portion #167; paragraph [0071]: examiner notes that gasket contacting portion is formed “at” the bracket leg).
Regarding claim 7, An et al. further discloses wherein the stiffening rib is oriented in the direction of a longitudinal axis of the positioning bracket and is a bounding wall of a receiving groove for a seal (see at least paragraph [0071]: Examiner notes that without definition, “a longitudinal axis” can be any direction).   
Regarding claim 8, An et al. in view of Park further discloses wherein the positioning bracket comprises a bracket leg (see at least An et al. Figure 8, first front edge #115), at the end of which the at least one lock is integrally formed (see at least An et al. paragraphs [0088]-[0090]; Park paragraph [0039]: junction #70/supporting rib #71, the second end of which has latch (i.e. lock) #72 integrally formed).
Regarding claim 9, An et al. further shows wherein the household refrigeration apparatus comprises an interior container (see at least inner case #20 having top wall #21 and side wall #22a; paragraph [0052]), which bounds a first receiving chamber for food of the household refrigeration apparatus (see at least storage compartment #50; paragraph [0052]), and the positioning bracket further comprises at least one positioning element for non-destructively detachably pre-positioning the housing at the interior container (see at least Figure 8; paragraphs [0074]-[0075]; engagement protrusions #170).
Regarding claim 10, An et al. further discloses wherein the positioning bracket comprises a bracket leg (see at least Figure 8, first vertical wall #114), at the end of which the at least one plug element is integrally formed (see at least An et al. paragraphs [0088]-[0090]; Park paragraph [0039]: junction #70/supporting rib #71, the first end of which has fastening projection (i.e. plug) #74).
Regarding claim 12, An et al. further discloses wherein the positioning bracket comprises a bracket leg, which comprises an aperture (see at least paragraph [0090]; fitting holes #112), and the wall element comprises a coupling flap for coupling to the positioning bracket (see at least paragraph [0090]; fitting protrusions #121), wherein the coupling flap 
Regarding claim 13, An et al. does not disclose wherein the engagement area comprises a hole for passing a fixing element.
An et al. does however, teach another wall element (see at least Figure 4, reinforcing member #93) having a coupling flap with an engagement area (see at least Figure 4, portion of reinforcing member cantilevered to the right) wherein the engagement area comprises a hole for passing a fastener (see at least Figure 4, holes #94).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the engagement area on the wall element of An et al. with herein the engagement area comprises a hole for passing a fastener, as taught by the other component of An et al., since such is a known provision for locking together components (see at least paragraph [0084]), and since, as disclosed by An et al., second ice making chamber #120 and first ice making chamber #110 may be coupled through various coupling structures (see at least paragraph [0089]).  
Regarding claim 15, An et al. further discloses wherein the household refrigeration apparatus comprises an interior container with a first wall and with a second wall arranged angled thereto (see at least inner case #20 having top wall #21 and side wall #22a; paragraph [0052]), wherein the interior container bounds a first receiving chamber for food of the household refrigeration apparatus (see at least storage compartment #50; paragraph [0052]), wherein the housing of the ice maker is formed by a wall area of the first wall and a wall area of the second wall in certain areas (see at least Figures 3 and 4: top and left walls of the ice making chamber #70 are formed by portions of top wall #21 and side wall #22a), wherein the wall 44 / 46BSH-2018PO2621element is non-destructively detachably fixed to the wall area of the first wall and the wall area of the second wall (see at least paragraphs [0074]-[0075]; engagement protrusions #170; paragraph [0088]: second ice making chamber case #120 is coupled to first ice making chamber 
Regarding claim 16, An et al. further discloses wherein the household refrigeration apparatus comprises an interior container with a wall area (see at least inner case #20 having top wall #21 and side wall #22a; paragraph [0052]), and the positioning element of the housing has a further lock for locking in a corresponding receptacle formed in the wall area of the interior container (see at least paragraphs [0074]-[0075]; engagement protrusions #170 locking in engagement holes #26; paragraph [0088]: first ice making chamber case #110, which includes the engagement protrusions (i.e. locks)  #170 that are non-destructively detachably fixed to the engagement holes #26 in walls #21/#22a).

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. in view of Park as applied to claim 1 above, and further in view of Itoh (US 7,618,012: previously cited) and Linstromberg (US 4,754,615: previously cited) and, alternatively, further in view of OFFICIAL NOTICE.
Regarding claim 11, An et al. further discloses wherein the positioning bracket comprises a bracket leg, which comprises a plate area (see at least Figure 8, first vertical wall #114 having plate area on top).
An et al. in view of Park does not disclose wherein a depression is formed in the plate area, and an elongated hole for passing a fastener is formed in the depression providing a tolerance for positional adjustment, a washer is disposed in the depression and the washer has a recess for receiving a head of the fastener.
Itoh teaches another bracket having a plate area wherein a depression is formed in the plate area (see a least Figure 1, bracket #20 having a plate area (into the page) with a depression #21 for receiving a washer #50), and a hole for passing a fastener is formed in the depression (see at least Figure 1, screw hole #23 is formed in the depression #21), a washer is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bracket of An et al. in view of Park with wherein a depression is formed in the plate area, and a hole for passing a fastener is formed in the depression, a washer is disposed in the depression and the washer has a recess for receiving a head of the fastener, as taught by Itoh, to improve the bracket of An et al. by dampening vibration of the bracket.  
An et al. in view of Park and Itoh does not disclose that the hole is an elongated hole providing a tolerance for positional adjustment.
Linstromberg teaches another household refrigeration apparatus including a positioning bracket (see at least support/heat shield #54 having wall #58), the bracket including an elongated hole providing a tolerance for positional adjustment (see at least column 3, lines 58-65).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bracket of An et al. in view of Park and Itoh with an elongated hole providing a tolerance for positional adjustment, as taught by Linstromberg, to improve the bracket of An et al. in view of Park and Itoh by allowing for accommodation of inaccurate positioning of the fasteners (see at least Linstromberg column 3, lines 58-65).  
To the extent that Applicant may disagree with Examiner’s assertion regarding the recess for receiving a heat of a fastener, Examiner alternatively takes OFFICIAL NOTICE that and the washer has a recess for receiving a head of the fastener is old and well-known in the art.  Such washers including a countersunk collar or recess are and were readily available in commercial fastener catalogs at the time the invention was filed and were known to provide the 
Accordingly, it would have been obvious to provide the washer in the apparatus of An et al. in view of Park, Itoh, and Linstromberg with and the washer has a recess for receiving a head of the fastener, since such provision was old and well-known in the art and would provide the known benefits of enhanced sealing around the fastener head and/or a more flush appearance with respect to the fastener head.
Regarding claim 14, An et al. in view of Park is silent regarding wherein the bracket leg comprises an integrated, blind hole-shaped screw boss in the plate area for fastening the positioning bracket to the wall element.  
An et al. does, however, further disclose that ice making chamber case #100 (which includes first ice making chamber case #110 and second ice making chamber case #120) includes an integrated, blind hole-shaped screw boss (see at least paragraph [0077]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the positioning bracket of An et al. in view of Park with wherein the bracket leg comprises an integrated, blind hole-shaped screw boss in the plate area for fastening the positioning bracket to the wall element, since the ice making chamber case #100 is contemplated as having such and provision in the first ice making chamber case #110 (which is the inmost part) would ensure the stated benefit of preventing a fastening member from being outwardly exposed (see at least paragraph [0077]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763